EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Baruch Feldman Reg. No. 74,029) on 02/22/22.

The application has been amended as follows: 

Claim 1:
A computer system for supporting a conversation between a user and a virtual assistant, the computer system comprising: 
a memory; and 
at least one processor coupled to the memory to: 
receive, from the virtual assistant, a fulfillment request specifying an intent requesting information and/or execution of an action; 
push an item onto a conversation stack stored in the memory, wherein the item includes an identifier of the intent; 
in response to determining that the received intent is not a generic user reply intent, determine that the intent matches an intent of a registered action handler; 
receive, from the registered action handler, one or more instructions to manipulate the conversation stack, wherein the one or more instructions include an instruction to remove the item from the conversation stack; 
manipulate the conversation stack in accordance with the one or more instructions; and 
store the conversation stack in the memory for subsequent processing within the conversation.


Claim 12:
A method of supporting a conversation between a virtual assistant and a user, the method comprising: 
receiving, from the virtual assistant, a fulfillment request specifying an intent; 
pushing an item onto a conversation stack stored in a memory, wherein the item includes an identifier of the intent; 
in response to a determination that the received intent is not a generic user reply intent, determining that the intent matches an intent of a registered action handler; 
receiving, from the registered action handler, a response message including a response to the user and one or more instructions to manipulate the conversation stack, wherein the one or more instructions include an instruction to remove the item from the conversation stack;
manipulating the conversation stack in accordance with the one or more instructions; 
storing the conversation stack in the memory for subsequent processing within the conversation; and 
transmitting a fulfillment response to the virtual assistant to continue the conversation, the fulfillment response comprising the response to the user.


Claim 17:
A non-transitory computer readable medium storing executable sequences of instructions to implement a conversation stack in a memory, 
receive, from the virtual assistant, a fulfillment request specifying an intent; RESPONSE TO FINAL OFFICE ACTIONPage 6 Serial Number: 16/407,571Docket No.: CTX00008USU1 Filing Date: May 9, 2019 Title: STACK-BASED COMMUNICATIONS SYSTEMS AND METHODS 
push an item onto the conversation stack stored in the memory, wherein the item includes an identifier of the intent; 
in response to a determination that the received intent is not a generic user reply intent, determine that the intent matches an intent of a registered action handler;
 receive, from the registered action handler, one or more instructions to manipulate the conversation stack, wherein the one or more instructions include an instruction to remove the item from the conversation stack; 
manipulate the conversation stack in accordance with the one or more instructions; 
store the conversation stack in the memory for subsequent processing within the conversation; and 
transmit a fulfillment response to the virtual assistant.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194